Citation Nr: 0509971	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  99-11 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a seizure 
disorder. 

2.  Entitlement to service connection for residuals of head 
injuries other than a seizure disorder to include venous 
angioma, impulse disorder, and mood disorder.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran, Mr. C. and Mrs. C.

ATTORNEY FOR THE BOARD
K. J. Kunz, Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of the following rating decisions of the Waco, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA):  an August 1997 rating decision, denying a total 
disability compensation rating based on individual 
unemployability; and a November 2000 rating decision, denying 
service connection for a seizure disorder and residuals of 
head injuries to include venous angioma, impulse disorder, 
and mood disorder. 

Due Process Issues 
Claim to Reopen v. Merits Determination 

In a February 1999 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a seizure disorder, which was previously 
denied in rating decisions in May 1992 and May 1997.  After 
the veteran was notified of his procedural and appellate 
rights, he did not appeal the February 1999 rating decision.  

In November 1999, the veteran petitioned the RO to reopen the 
claim of service connection for a seizure disorder.  In a 
letter, dated in February 2000, the RO acknowledge that the 
claim had been previously denied and that new and material 
evidence was needed in order to reopen the claim.  Thereafter 
in the November 2000 rating decision, now on appeal, the RO 
denied the claim on the merits, implicitly reopening the 
claim. 

A decision of the RO is final and binding as to conclusions 
based on the evidence on file at the time VA issues notice of 
the decision.  A final rating decision is not subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a) 
(finality of decisions).  Under 38 U.S.C.A. §§ 5108, 7105(c), 
the law does provide for the reopening of a previously denied 
rating decision if new and material evidence is presented.  
If the claim is reopened, the claim is reviewed on the 
merits, considering all the evidence of record. 
Because of the statutory prohibition against reopening a 
previously denied claim in the absence of new and material 
evidence, the Board has jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
characterized the claim of service connection for a seizure 
disorder as a claim to reopen as stated on the first page of 
this remand.

New Claim v. Claim to Reopen 

The appeal also raises the question of whether the issue of 
service connection for head injuries to include venous 
angioma, impulse disorder, and mood disorder is a new claim 
or a claim that is inextricably intertwined with the previous 
denied claim of service connection for a seizure disorder.  
As for the claim of service connection for residuals of head 
injuries, the veteran is claiming that he has residuals of 
the injuries apart from a seizure disorder, venous angioma, 
impulse disorder, and mood disorder.  As the residuals of 
head injuries, standing alone, have not been previously 
considered, it is a new claim.  As for the claim of service 
connection for venous angioma, impulse disorder, and mood 
disorder, as residuals of head injuries, these too represent 
new claims because the diagnoses were not considered in the 
previous denials of the claim of service connection for a 
seizure disorder and they are not a seizure disorder by a 
different name.  Ashford v. Brown, 10 Vet.App. 120 (1997). 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

In addition to residuals of head injuries, the veteran 
contends that he developed a seizure disorder, venous 
angioma, impulse disorder, and mood disorder, as a result of 
the head injuries in service. 



The service medical records show that the veteran was seen 
twice in service for separate head injuries in 1974 and 1975.  
After service, the veteran was in a motor vehicle accident in 
1985 and a seizure disorder and the other disorders were 
diagnosed after that.  There are no medical records, 
pertaining to the 1985 accident. 

On VA psychiatric examination in October 2003, the examiner 
did not consider the diagnoses of impulse disorder or mood 
disorder.  On a VA neurology examination in March 2004, the 
examiner found no relationship between the 1975 head injury 
and the veteran's current symptoms.  He did not specifically 
address the 1974 injury in relation to the veteran's current 
condition.  

The veteran has not been examined for the physical residuals 
of the head injuries and there is no medical opinion 
pertaining to the association between the head injuries and 
the venous angioma. 

Since the veteran does not have an adjudicated service-
connected disability, the Board defers further action on the 
claim for a total disability rating for compensation based on 
individual unemployability until the claims of service 
connection are finally adjudicated. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claims, VA medical examinations or 
medical opinions are necessary.  Accordingly, under the duty 
to assist, 38 C.F.R. § 3.159(c)(4), this case is REMANDED for 
the following:

1.  Ask the veteran for the medical 
records, pertaining to hospitalization in 
1985 in Navasota, Texas, for treatment of 
a head injury. 

2.  Arrange to have the veteran's file 
reviewed by the examiner, who conducted 
the neurological evaluations in October 
2003 and March 2004.  The examiner is 
asked to express an opinion on the 
following:

a.  Did the head injury in service 
in July 1974 cause a seizure 
disorder that was first documented 
in 1990?  The examiner is asked to 
comment on the service hospital 
records, dated in July 1974, that 
are in volume two of the veteran's 
file.  

b.  Is a venous angioma a congential 
vascular malformation, and is there 
causal relationship between the head 
injuries in service in 1974 and 1975 
and the venous angioma? 

If the same examiner is not available, 
schedule the veteran for a VA 
neurological examination and ask the 
examiner to express an opinion on the 
above questions. 

3.  Arrange to have the veteran's file 
reviewed by the examiner, who conducted 
the psychiatric examination in October 
2003.  The examiner is asked to express 
an opinion on the following:  

Did the head injuries in service in 
July 1974 and December 1975 cause 
the impulse disorder or mood 
disorder?  

If the same examiner is not available, 
schedule the veteran for a VA psychiatric 
examination and ask the examiner to 
express an opinion on the above question. 

4.  Schedule the veteran for a VA 
examination to determine if he has any 
physical residuals of the heads injuries, 
sustained during service in 1974 and 
1975, excluding a seizure disorder, 
impulse disorder, mood disorder, and the 
venous angioma.  The examiner is asked to 
comment on the service medical entries, 
dated in July 1974 and December 1975. 

5.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




